At the outset, Sir, I wish to congratulate you on 
your election to the high office of President of 
the General Assembly.
21.	During the last few years we have 
witnessed a serious deterioration in the 
international political climate. The tensions 
between East and West are particularly serious 
since the East-West relationship still plays the 
dominant role in shaping international relations. 
But crises have emerged also in other regions and 
with grave consequences.
3l. However promising the possibilities may be 
for modem man to create positive conditions of 
life, we must nevertheless acknowledge that we 
have still failed to deal with many of the 
world's major challenges of today in the 
political, economic and military fields. The most 
disturbing development is the increasing tendency 
to resort to the use of force in international 
relations. Events in Lebanon, in Afghanistan and 
in the Falkland Islands are clear examples of 
this.
52.	When conflicts between nations create 
threats to international peace and security we 
need international mechanisms which can intervene 
to stop the escalation of such conflicts into 
open war. We need organs which can promote 
peaceful political settlements of disputes. The 
United Nations was established to serve these 
purposes. However, the United Nations is not 
always used in the way intended under the 
Charter; and when it is used; we have seen that 
its demands, calls, recommendations and 
resolutions are not heeded.
53.	This development harms both the United 
Nations and its Member States. Norway has always 
regarded the United Nations as the cornerstone of 
its foreign policy and we therefore regret this 
development. In his annual report on the work of 
the Organization the Secretary-General highlights 
just this situation. We greatly appreciate his 
open, frank and constructive presentation of the 
problems.
54.	The Charter has invested the bodies of 
the United Nations with clearly defined and well- 
balanced responsibilities for independent action. 
It is up to us, the States Members of the United 
Nations, to make constructive use of the 
mechanisms provided for in the Charter in order 
to further the common causes of the world 
community.
55.	Over the years we have witnessed a 
disturbing tendency to use the Organization for 
political prop¬aganda and condemnations rather 
than for seeking realistic and constructive 
solutions to the problems before us. Member 
States ought to consider whether this is 
compatible with our desire to develop the United 
Nations into an instrument for the settlement of 
disputes and the maintenance of international 
peace and security.
56.	In his report the Secretary-General draws 
our attention to the same problem by stating that 
public debate, which often can become rhetorical 
and con¬frontational, is in itself not enough and 
cannot be a substitute for serious negotiations. 
He has also put forward a number of proposals on 
how we should tackle the problems now facing the 
Organization. I would in particular mention the 
following proposals.
57.	The Secretary-General proposes, as an 
important first step, a conscious recommitment by 
Governments to the Charter. In response to this I 
hereby reaffirm Norway's commitment.
58.	The Secretary-General asks us to 
reconstruct the concept of collective action for 
peace and security within the framework of the 
Charter. The Norwegian Government agrees with him 
and we are prepared to co-operate with him in 
investigating ways and means of achieving this 
urgent goal.
59.	The Secretary-General comments on the 
Security Council and suggests that the Council 
should keep an active watch on dangerous 
situations and if necessary initiate discussions 
with the parties involved before they reach the 
point of crisis. We support a more forthright 
role for the Secretary-General within the 
framework of Article 99 of the Charter in 
bringing potentially dangerous situations to the 
attention of the Council. We find his suggestion 
for developing a wider and more systematic 
capacity for fact-finding in potential conflict 
areas very useful and we look forward to a discussion 
on how this capacity could be strengthened.
60.	The Secretary-General also comments on 
peace¬keeping operations. As a country that has 
con¬tributed troops to several United Nations 
forces since 1956, and is contributing to UNIFIL, 
we have a direct interest in this vital aspect of 
the activities of the United Nations. We 
therefore strongly support the 
Secretary-General's recommendation that Member 
States, especially the members of the Security 
Council, should now urgently study the means by 
which our peace-keeping operations could be 
strengthened. We are not convinced that an 
increase in their military capacity or authority 
is a viable option, but we find very interesting 
the suggestion of underpinning the authority of 
peace-keeping operations by some kind of 
guarantees.
61.	I should like to mention one last aspect 
con¬cerning the role of the United Nations. 
Perhaps the greatest strength of the United 
Nations is embodied in its universality. Norway 
has always considered the principle of 
universality to be of cardinal importance for the 
authority of the United Nations. We shall 
con¬tinue to do so, and in this connection I 
should like to stress the strong concern and 
protest of my Govern¬ment concerning the vote in 
the General Conference of IAEA on 24 September^ 
not to accept the credentials of the Israeli 
delegation. Such moves will inevitably have 
negative repercussions for the whole climate 
within the United Nations system.
62.	The reaction in Norway to the recent 
reports of the massacre of Palestinian 
refugees—children, women and men—in Beirut has 
been one of shock and revul¬sion. My Government 
fully associates itself with the international 
condemnation of this massacre. Such a cruel act 
is a clear demonstration of how far the 
antagonisms and hatred have developed between the 
different groups in the area. This act shows us 
more clearly than ever the urgent need for 
national recon-ciliation in Lebanon and a 
comprehensive and Listing solution to the Middle 
East conflict in general. In the present 
circumstances we know this is extremely 
difficult. It can be possible only if all parties 
con¬cerned are willing to show moderation and act 
in a spirit of compromise.
63.	Norway fully supports all the Security 
Council resolutions adopted on the crisis in 
Lebanon during recent months. We urge all parties 
to respect the national sovereignty and 
territorial integrity of Lebanon.
64.	We also recognize the legitimate concern 
for the security of the State of Israel. The 
events that took place prior to 6 June this year 
did not, however, justify the massive Israeli 
invasion that followed. All States in the area, 
Israel as well as its neighbours must have the 
right to live in peace within secure and 
recognized boundaries. There can be no just and 
durable solution to the Middle East conflict 
unless this principle is fully respected.
65.	The implementation of the national rights 
of the Palestinian people, including its right to 
self- determination, is of equal importance. This 
implies Israel's withdrawal from territories 
occupied in 1967. It also implies that 
representatives of the Palestinian people should 
participate in negotiations on the solu¬tion of 
the Palestinian problem in all its aspects. The 
procedure for the realization of Palestinian 
self- determination should be established through 
such negotiations.
66.	In spite of the tragic events of the last 
few weeks we have noted some encouraging signs of 
a positive development towards a peaceful and 
com¬prehensive solution to the conflict. The plan 
outlined by the President of the United States on 
I September for a more general settlement of the 
Middle East problem, and in particular the 
Palestinian question, has been welcomed by Norway 
as a significant and important contribution to 
the peace process. The agreement at the resumed 
Twelfth Arab Summit Conference at Fez earlier 
this month on a number of principles for the 
solution of the crisis strengthens our conviction 
that serious efforts are being undertaken to try 
to solve the conflict in the Middle East.
67.	There are several other pressing international problems on our agenda.
68.	In Namibia, the ongoing efforts to reach 
a negotiated political settlement are entering a 
crucial stage. Norway strongly supports these 
efforts and we sincerely hope they will succeed 
so that Namibia can obtain its independence in 
1933.
69.	In South Africa, the inhuman system of 
apartheid persists. Together with the other 
Nordic countries, Norway will continue to examine 
ways and means of exerting pressure on the South 
African Govern¬ment so that the necessary and 
inevitable changes will come about by peaceful 
means.
70.	In Afghanistan, the tragic war is 
continuing. The Soviet Union assumes a heavy 
responsibility by ignoring the clear decisions by 
a vast majority in the Assembly that it should 
withdraw its military forces. The Afghan people 
must be granted the right to determine the future 
of its country without external interference. 
Norway supports the efforts by the 
Secretary-General to solve this conflict.
71.	In Kampuchea, the impressive humanitarian 
effort of the international aid agencies, led by 
UNICEF, has helped to save the Kampuchean people 
from famine and starvation. The illegal 
Vietnamese occupation of the country continues, 
however. Norway will support resolutions and 
efforts to achieve a political solution so that 
the long-suffering Kampu¬chean people can finally 
obtain true independence and self-determination.
72.	The Norwegian delegation will express the 
position of my Government on these and other 
im¬portant questions on our agenda in more detail 
at a later stage. I feel it necessary, however, 
to make some remarks on the position of my 
Government on three of the most vital questions 
facing the United Nations and the international 
community, namely, the problems of disarmament, 
the question of human rights and the North-South 
dialogue.
73.	Arms control and disarmament were dealt 
with extensively in the United Nations during 
this year's special session. In spite of positive 
results on some important issues, the second 
special session on disarmament this summer did 
not succeed in devel¬oping further the important 
Final Document of the Tenth Special Session of 
the General Assembly, the first special session 
on disarmament, in 1978. However, this must not 
be allowed to undermine our resolve to continue 
to work for arms control and disarmament within 
the global framework which the United Nations 
represents.
74.	Our deliberative process in the United 
Nations must be realistic. We cannot force 
agreement in the absence of consensus, nor must 
divergent views deter us from seeking agreement. 
Unless we succeed in our consensus-building here, 
our ability to influence negotiations outside 
this Hall will be minimal.
75.	Norway attaches great importance to the 
follow- up to the second special session on 
disarmament. We intend to submit proposals for 
the strengthening of the machinery in the 
multilateral field of negotiations and research, 
including a limited expansion of the Committee on 
Disarmament.
76.	Furthermore, Norway, together with the 
other Nordic countries, would like to see 
concrete action taken by the Assembly with regard 
to the United Nations study on disarmament and 
development.
77.	Our follow-up discussions during this 
session of the General Assembly must necessarily 
be addressed to a broad range of issues. At this 
time, however, I should like to make a few 
observations regarding nuclear and conventional 
weapons. Priority must be assigned to questions 
related to nuclear disarmament. The prevention of 
both a further vertical nuclear arms build-up and 
a horizontal proliferation of such weapons is one 
of the greatest challenges facing the community 
of nations today, and there is a clear link 
between these two tasks.
78.	In this connection, the negotiations 
between the United States and the Soviet Union at 
Geneva on strategic nuclear weapons—the strategic 
arms reduc¬tion talks—and intermediate-range 
nuclear forces are of particular significance. It 
is our hope and goal that the talks will lead to 
substantial reductions in strategic nuclear 
weapons on both sides. With regard to the 
intermediate-range nuclear force negotiations, 
Norway supports, as a first step, the total 
elimination of American and Soviet land-based 
intermediate- range missiles.
79.	Progress in those talks would in our view 
also provide a further incentive to our efforts 
to halt the spread of nuclear weapons to other 
countries. Nuclear disarmament is also closely 
linked to ongoing talks regarding a future 
comprehensive test-ban treaty. Norway attaches 
great importance to the activities of the 
Committee on Disarmament in this regard; and we 
shall continue our involvement in these matters.
80.	Our preoccupation with the need to hate 
and reverse the nuclear arms build-up must not 
make us forget developments in the conventional 
field—and the increasing destructiveness of 
conventional weapons. Therefore, the security 
problems involve not only nuclear weapons, but 
also conventional arms.
81.	Real progress towards disarmament can be 
achieved only through negotiations resulting in 
binding and verifiable agreements. Declarations 
of intent alone concerning those questions can 
never be sufficient.
82.	To conclude my remarks on disarmament, I 
would like to point out that positive results 
from these nego¬tiations could lead to a 
lessening of tension in the East- West 
relationship in general.
83.	Since the creation of the United Nations 
sub¬stantial efforts have been undertaken to 
establish international instruments and norms for 
the protection of human rights. The Universal 
Declaration of Human Rights and the International 
Covenants on Human Rights, one on civil and 
political rights and the other on economic, 
social and cultural rights, have become our basic 
instruments. In spite of those and other 
declarations, we are nevertheless confronted 
almost daily with reports of gross and systematic 
violations of fundamental human rights. Such 
reports show that a number of Governments do not 
live up to the commit¬ments and principles 
embodied in those covenants and declarations. We 
must also, regrettably, conclude that the 
mechanisms established for the protection and 
promotion of human rights are inadequate.
84.	With that situation as the background, it 
must be an overriding concern to ensure more 
effectively each individual's enjoyment of human 
rights and fundamental freedoms. This issue has 
been discussed for a number of years within the 
United Nations. Concrete proposals have been 
submitted; the establish¬ment of a post of United 
Nations high commissioner for human rights is 
only one among several examples. Thus, it is not 
a lack of ideas that hampers the pro¬motion of 
respect for human rights, but a lack of political 
will.
85.	Recognizing that violations of human 
rights must be regarded as an international 
concern, it must also be the duty of the 
international community to react to such 
violations whenever they occur, regardless of the 
political colour of the regime in question. The 
invocation of the principle of non-interference 
in internal affairs cannot be accepted as a 
justification for the international community not 
to act. If we do not respond similarly to 
comparable violations, our credibility will be at 
stake. My delegation will address itself to those 
issues later in this session, in particular with 
regard to the situation in Iran, where the 
viola¬tions of human rights are becoming 
increasingly severe through religious 
persecution, torture and arbitrary executions.
86.	Before concluding, I would like to 
comment briefly upon the importance of the 
international economic situation, in particular 
the North-South dialogue.
87.	One conclusion from the September meeting 
of the International Monetary Fund [IMF] and the 
World Bank in Toronto was that the world economic 
situation has worsened and that the short-term 
prospects for improvement are still bleak. The 
low-income devel-oping countries have been 
particularly hard hit by the recession in the 
industrialized world. Many of the developing 
countries are faced with crushing debt problems, 
the ramifications of which may threaten the 
stability of the international financial system. 
We see increasing protectionist tendencies and a 
risk of an erosion of the open international 
trading system. The spectre of mass unemployment 
threatens the stability and cohesion of the 
international com¬munity, in particular because 
of its effect on our youth.
88.	At the same time, the economic and 
development organizations within the United 
Nations system are faced with a crisis of their 
own. In a joint Nordic statement to the IMF/World 
Bank meeting the crucial importance of 
multilateral assistance was underlined, as well 
as the necessity for donor countries at least to 
keep their contributions to the present level. 
It* this forum, I would in particular point to 
the very difficult situation now facing UNDP. If 
we do not find a rapid solution to the present 
financial problems of UNDP the resulting cutbacks 
in projects and assistance will have serious 
repercussions on the entire United Nations 
development system.
89.	My Government intends to maintain an 
active role in the work for a new international 
economic order. We regard the concept of a new 
international economic order as an effort, 
through international negotiations, to achieve a 
combined strategy to foster just and equitable 
economic relations between rich and poor 
countries. We see this as a matter of developing 
mechanisms for co-operation which will enable the 
international economic system to function in the 
best possible way to the mutual advantage of all 
parties, and in particular to the benefit of 
developing countries.
90.	If the present situation regarding the 
North- South dialogue is allowed to persist, it 
may not only have a negative impact on the 
relations between the developed and developing 
countries, but also further aggravate the stress 
on the international economy. The Norwegian 
Government still thinks that the planned round of 
global negotiations represents a comprehensive 
and integrated approach to the North- South 
problems, and it still hopes that agreement can 
be reached so that this round can be launched 
during this session of the Assembly. We also 
intend to take a very active part in the 
preparations for the ministerial meeting of GATT 
in November and for the sixth session of UNCTAD 
to be held next year at Belgrade. The commitment 
of Norway to the goals of international 
development co-operation will also 6e evident 
from the decision of my Government to main¬tain 
its official development assistance at the level 
of 1 per cent of its gross national product in 
the years to come in spite of the economic 
problems which are facing my country also.
